Notice of Allowability
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Kourosh Salehi on 10/27/2021.
	Claim 11 is cancelled as being co-extensive in scope with claim 10.

Claims
Claims 1-3, 5-10, 13-14, 16, and 18 are pending in the application.

Allowable Subject Matter
Claims 1-3, 5-10, 13-14, 16, and 18 are allowable.
The following is an examiner’s statement of reasons for allowance: The closest prior art reference is U.S. 2010/0228417 (Lee et al., hence Lee).  Lee teaches a system and method for determining whether a vehicle driver is holding a steering wheel of the vehicle by adding a perturbation signal to the signal received from the steering wheel. With regards to independent claims 1 and 5, Lee, taken either independently or in combination with other prior art references of record, fails to teach or render obvious the element of repeatedly determining the driver’s unknown effect on the steering wheel and road and internal sensor noises without the influence of an outside signal.  
Other potential prior art inspected was as follows:
“A Noninvasive System for Evaluating Driver Vigilance Level Examining Bother Physiological and Mechanical Data” by A. Giusti, C. Zocchi, and A. Rovetta. (mentioning of what sensors are used to keep track of driver’s physiological parameters, also what physical reactions show that a driver has fallen asleep.) 
“Driving State Estimation Device”, US 2016/0152239 by T. Kondoh.  Calculates the driving state of a driver, but only makes a distinction between a stable state and an unstable state. Nothing is mentioned about holding the wheel.
“Device and Method for Determining A Vigilance State”, US 20130015010 by M. Junge et al. Here a small supplementary torque is added to the steering wheel and the automatic reaction of the driver is measured. 
“Identification of Driver State for Lane-Keeping Tasks” by T. Pilutti and A.Ulsoy. (mentioning a driver model including feedback loops used in simulations as well as comparison with data taken from real drivers in simulators.) 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANYA CHRISTINE SIENKO whose telephone number is (571)272-5816. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TANYA C SIENKO/               Examiner, Art Unit 3661                                                                                                                                                                                         

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661